UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6430



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWIN JAY WALKER RANDALL, a/k/a Jay Walker,
a/k/a Jamal Carter, a/k/a Mo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-97-115)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.


Keith Loren Kimball, Virginia Beach, Virignia, for Appellant.
Fernando Groene, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edwin Jay Walker Randall appeals the district court’s order

denying his motion to compel the Government to file a Fed. R. Crim.

P. 35(b) motion.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court.    See United States v.

Randall, No. CR-97-115 (E.D. Va. Mar. 16, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2